                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

JACKIE BARLOW,

Plaintiff,

v.                                                     Case No. 17-cv-847 JPG/RJD

MADISON COUNTY, ILLINOIS and
AMY MEYER,

Defendants.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: January 31, 2019                 MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray
                                        Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
